CaSe_3:19-cr-OOO70-HEH Document 1 Filed 02/14/19 Page 1 of 5 Page|D# 1

A09l (R¢:v. HJ'| l) C`riminnl Complnint

UNITED STATES DISTRICT COURT

i`or the

 

Easlern District of Virginia

 

 

 

 

 

 

United States of America )
v. )
3 esq M L.
Kashawn lsaiah ALEXANDER. § ease ND 56

)

)

)

Defendanrfs)
CRIMINAL COMPLAINT
l, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the dale(s) of NOVEmbel' 21- 2013 in the county of City Of Peiel'$bu"g in the
EBSt€l'n District of Virgil'lia , the defendant(s) violated:
C`ode Seclion Oj'ense Description
Tltle 18 U.S.C. 922(9)(1) Possessinn of a firearm by a convicted felon

This criminal compiaint is based on these facts:

See Attached

El Continued on the attached sheet.

Reviewed by AUsA/SAUSA: " ""EJ”;Z“¢&HLH§W~W

Ange|a Mastandrea-Miiler, AUSA Regina[d Ferguson Task Force Offlcer. ATF
f v Prinied name and title

 

 

 

 

 

 

 

  
    

Swom to before me and signed in my presence.
lSi

/' _ k
Dme= fw? _ ___ gaan J-_ gee _
Jndge 's sit-

City and grace Richrnond, Virginia

 

 

Pr:'n.red nan¢e';z;a?r_n'le

' CaS€ 3219-CI’-OOO70-HEH

 

 

 

 

 

 

 

 

Documént 1 ' Filed 02/14/19 Page 2 of 5 Page|D# 2

a

 

Case 3:19-Cr-OOO70-HEH Document 1 Filed 02/14/19 Page 3 of 5 Page|D# 3

AFFIDAVIT

Your aftiant, Reginald Ferguson, having been duly swom, deposes and states that the

information contained herein is true and accurate to the best of your aftiant's knowledge.

1.

I, Reginald Ferguson, am a Task Force Offlcer with the Bureau of Alcohol,
'I`obacco, Firearms and Explosives (ATF) and have been since November 2017. I
arn a graduate of the Crater Criminal Justice Academy. I am a duly sworn Task
Force Ofticer who is authorized to carry firearms, execute warrants and make
arrests for offenses against the Unites States and to perform such other duties as
authorized by law.

Prior to becoming a Task Force Ofiicer with the ATF, I was assigned to a Special
Investigation Unit (SIU) with the Petersburg Bureau of Police (PBP) where I
investigated criminal offenses involving shootings, stabbings, rapes, narcotics
trafficking and fugitive recovery. In addition, I was assigned within the Bureau
to the United States Marshal Capital Area Regional Task Force (CARFTF). In
that capacity, I participated in several investigations involving wanted subjects
who were apprehended and later convicted in state court.

I have participated in the preparation of federal arrest warrants for criminal
offenses involving the illegal possession of firearms I am familiar with the
methods drug traffickers and illegal firearms traffickers use to conduct their
illegal activities, to include their communications methods, use of vehicles, text
messaging and narcotics transactions I received training in narcotics
identification, detection, and trafficking, and have participated in multiple
narcotics distribution interdiction assignments with state and local law
enforcement jurisdictions

During my employment with the Petersburg Bureau of Police, I testified in court
as a fact witness involving illegal firearms possession and narcotics possession in
the City of Petersburg General District Court and City of Petersburg Circuit
Court. During my employment with PBP, I have been involved in the arrests of
over 50 individuals for drug related crimes, including narcotics distribution and
possession with intent to distribute and simple possession of illegal narcotics.

The information in this affidavit is the result of a joint investigation involving the
Bureau of Alcohol, Tobacco, Firearms and Explosives (ATF) and the Petersburg
Bureau of Police. All information contained in this affidavit is based upon your
affiant‘s personal knowledge and/or the investigation and observations of other
officers and agents involved in this investigation

I present this affidavit in support of a criminal complaint charging
KASHAWN ALEXANDER (hereafter, ALEXANDER), with Possession of
a Firearm and ammunition by a Convicted Felon in violation of Title 18
U.S.C. § 922(g)(1).

Case 3:19-Cr-OOO70-HEH Document 1 Filed 02/14/19 Page 4 of 5 Page|D# 4

».

7.

10.

ll.

12.

Since this affidavit is being submitted for the limited purpose of obtaining a
criminal complaint and arrest warrant for ALEXANDER, it is not intended to
include each and every fact and matter observed or known to the government I
have set forth only those facts necessary to show that there is probable cause to
support the charge set forth in paragraph 6 above.

On November 21, 2018, Sgt. Boland with the Petersburg Bureau of Police
observed a black Honda bearing Virginia registration- UVY-2014, turn left
from High Pearl Street onto North Carolina Avenue, Petersburg, Virginia
without using a turn signal. The vehicle continued traveling down North
Carolina Avenue toward Diamond Street. The vehicle then disregarded the stop
sign, made a left turn, and traveled toward St. Mark Street.

The Honda then stopped in front of 55 St. Mark Street. Sgt. Boland observed
ALEXANDER in the front passenger seat of the vehicle. Sgt. Boland
recognized ALEXANDER, and Was aware that ALEXANDER had an active
arrest warrant for Possession of a Firearm by a Convicted Felon, Grand
Larceny of a Firearm, and Discharging a firearm in City Limits. Det. Dean,
who was called as backup by Sgt. Boland, was alsoaware of ALEXANDER’s `
active warrants

As ALEXANDER exited the vehicle, Sgt. Boland stood in the door jam and
ordered ALEXANDER to turn around and place his hands behind his back.
While Sgt. Boland Was attempting to take ALEXANDER into custody,
ALEXANDER broke free and attempted to flee, but was stopped by Sgt. Boland.
While on the ground, Det. Dean ordered ALEXANDER to place his hands
behind his back. ALEXANDER resisted arrest by grabbing Det. Dean's arm
while saying, "I didn't do anything." Sgt. Boland and Det. Dean continued to
struggle With ALEXANDER, At one point ALEXANDER attempted to reach
into his coat pocket. Det. Dean then used a Taser to stop ALEXANDER from
resisting arrest.

Once the detectives had ALEXANDER in custody, they conducted a search incident
to his arrest, and recovered a loaded Arminius .30 SPL revolver bearing serial
number 0081283 from ALEXANDER’s coat pocket.

I have obtained a certified copy of ALEXANDER’s felony conviction which
revealed that prior to November 21, 2018 ALEXANDER had been convicted
of the following felony:

Felony Possession of Cocaine, March 29, 2018, Petersburg Circuit
Court before the Honorable Joseph M. Teefey, Jr.

Case 3:19-cr-OOO70-HEH Document 1 Filed 02/14/19 Page 5 of 5 Page|D# 5

13. Your affiant has determined that the above-described firearm is a firearm within
the meaning of the law, as defined by Title 18, U.S.C. Section 921(21)(3). in
addition, according to ATF SA Ken Mosley, who has been qualified as an interstate
nexus expert, the firearm described herein was manufactured outside ofthe
Cornrnorlwealth of Virginia and as such traveled in interstate or foreign
commerce

14. Based on the above information, your affiant believes that there is probable cause
to arrest KASHAWN ALEXANDER for violating 18 U.S.C. § 922(g)(l), felon
in possession ofafirearm.

15. All aspects ofthe events that are described herein occurred in the Eastern
District of Virginia and within thejurisdiction ofthis Court.

Respectfuily submitted

tw@b/

Reginald Fergusonr
Task Force Officer
Bureau of Alcohol, Tobacco and Firearms

Reviewed and Approved: AUSA Angela Mastandrea-MillerM

Subscribed and sworn to before me
February l4, 2019

 

s W

David J. Novak
UniwdStatesMagistra ssa

 

 

 

